Mr. Justice Audrey
delivered the opinion of the court.
The plaintiff brought this action to recover possession of a certain parcel of - land, alleging that he was the owner of a property of 100 acres from which the river separated two described acres when in flood during the San Ciriaco hurricane of 1899, and that he continued in possession of those two acres until July 11, 1923, when the defendant entered the land and by force of arms evicted the plaintiff’s employees.
The defendant denied these allegations and after a trial judgment was rendered in favor of the plaintiff, the court finding the facts as alleged in the complaint.
The defendant took the present appeal and alleges that the trial court committed manifest error in weighing the evidence; but our examination of it convinces us that no such error was committed, for the plaintiff testified that he was in possession of the two acres of land and was cultivating them and that he was disturbed in his possession on the day stated, when the defendant took possession of the land and evicted the appellee’s employees at a time when the two acres were already plowed for planting tobacco. This testimony was corroborated by that of Felipe Yega, Catalino Santiago and others.
The other assignments of error refer to the admission in evidence of a certificate from the registry of property concerning the property of 100 acres, to the admission of evidence tending to identify the 100 acres and to the refusal to strike out the testimony of the plaintiff referring to the whole property; but although in this class of cases it is only necessary to prove possession of the land claimed and disturbance of the possessor by the defendant, these errors are not prejudicial to the appellant.
The judgment appealed from must be affirmed.